NOT FOR PUBLICATION

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


SUGET THOMPSON,                                         CIVIL ACTION NO. 18-6676 (JLL)

       Plaintiff,                                              OPINION & ORDER


       V.


THE ANTHEM COMPANIES, INC;
AMERIGROUP NEW YORK, LLC; and
AMERIGROUP NEW JERSEY, INC.,

       Defendants.




LINARES, Chief District Judge

       IT APPEARING THAT:

       1.      The defendants removed this action from New Jersey State Court based upon

diversity jurisdiction pursuant to 2$ U.S.C.   §   1332. (ECF No. 1.)

       2.      The Court ordered the parties to show cause why this action should not be

remanded for lack of diversityjurisdiction. (ECF No. 36.) The Court presumes that the

parties are familiar with the factual context and the procedural history of this action, as

welt as the contents of the pending Order to Show Cause, and thus the Court will only set

forth the facts and arguments that are necessary to resolve the Order to Show Cause.
       3.      The plaintiff, who is a New Jersey citizen, brought this action to recover

damages for employment discrimination under state law against her employers: (a) the

defendant The Anthem Companies. Inc. (hereinafter, “TAd”), which is deemed to be an

Indiana citizen; and (b) the defendant Amerigroup New York, LLC (hereinafter,

“AGNY”), which is TACI’s subsidiary, is          now   known as HealthPlus HP, LLC, and is

deemed to be a citizen of Delaware and Virginia. (ECF No. 37 at 2, 6 (the defendants’

assertions concerning citizenship);     see   also ECf No. 25 at I (the amended complaint

setting forth the plaintiff’s citizenship).)

       4.      However, the plaintiff also named Amerigroup New Jersey, Inc. (hereinafter,

“the New Jersey Office”), which is deemed to be a New Jersey citizen, in this action. (ECF

No. 37 at 2.) If the New .Jersey Office is a properly-joined defendant, then diversity

jurisidiction would be lacking for this action.

       5.      The defendants have now demonstrated without any refutation from the

plaintiff that: (a) the plaintiff reported to AGNY and TACI only; (b) when the plaintiff

telecommuted for work from her New Jersey home, she checked in with and took direction

from AGNY and TACT only; (c) the plaintiff’s paychecks were issued by AGNY and TACt

onlyz and (d) the plaintiff was terminated from her employment by TACI. (ECf No. 37 at

3-5; ECF No. 37-2 at 3-4;   see ct/so   ECF No. 37-2 at 19, 23, 25—33 (copies of paycheck

stubs and W-2 forms issued by TACI and AGNY to the plaintiff).) Furthermore, the

defendants have submitted a copy of a 2016 notice concerning the plaintiffs
unemployment benefits, wherein her employer is listed as TACI. (ECF No. 37-2 at 35.)

       6.     The plaintif now admits that “her W—2 forms     .   .   .   were issued by [AGNY] and

    [TACT],” and that she “never worked one day in the New Jersey office.” (ECF No. 43

at 2.) Furthermore, the plaintiff has submitted payroll and tax—related documents that

clearly indicate that her employers were only TACT and AGNY, and not the New Jersey

Office. (See ECF No. 43-3 at 1—2 (W-2 forms issued by TACI and AGNY); Id. at 3—4

(paycheck stubs issued to plaintiff by AGNY).)

       7.     It is apparent that the New Jersey Office is not a properly-joined defendant to

this action, because it was neither the plaintiffs employer   nor         involved in overseeing her

work. Therefore, the Court dismisses the claims that the plaintiff has asserted against the

New Jersey Office. As a result, the Court possesses diversity jurisdiction over this action

because the remaining defendants are not deemed to be citizens of New Jersey.

       8.     The Court notes that there is some uncertainty as to whether the District of

New Jersey is the proper venue for this action, as all of the underlying incidents and

decisions related to the plaintiffs employment occurred in New York. See Schwartz v.

Plancilytics, Inc., No. 16-3933, 2017 WL 2812878, at ‘2—4 (D.N.J. June 29, 2017)

(transferring an NJLAD employment action brought in the District of New Jersey by a

teleconrnuting New Jersey plaintiff to the Eastern District of Pennsylvania, because the

plaintiffs job concerned matters for clients connected to the employer’s Pennsylvania

office, the plaintiffs job-related communications were with the Pennsylvania office, the


                                              1
                                              j
plaintiff would frequently report in person to the Pennsylvania office, and the decision to

terminate the plaintiff’s employment arose in the Pennsylvania office). However, it would

be more appropriate for the parties to raise the issue of venue via motion practice if a

change of venue is desired, rather than for the CocLrt to address that issue   sna sponte.


Therefore, the Court offers no opinion on the issue of venue at this juncture. For good

cause shown:




       IT IS THEREFORE on this              /(         day of February, 2019, ORDERED

that the claims asserted against the defendant Amerigroup New Jersey, Inc., are

DISMISSED, and that the defendant Amerigroup New Jersey, Inc., is to be designated as

TERMINATED on the docket; and it is further

       ORDERED that this action insofar as it has been brought against the defendants

The Anthem Companies, Inc., and Amerigroup New York, LLC. will now proceed in the

District of New Jersey.




                                         O,E”L. LINARES
                                        ç1Ifef Judge, United States District Court




                                               4
